FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 17, 2021

                                       No. 04-21-00374-CV

      IN THE INTEREST OF M.A. III, J.E.A., F.E.A., F.A.A., R.L., JR., AND B.J.L.

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02352
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
       On August 4, 2021, the trial court signed a final judgment terminating appellant’s
parental rights to her children. Because this is an accelerated appeal, the notice of appeal was
due to be filed on August 24, 2021. See TEX. R. APP. P. 4.1(a), 26.1(b), 28.4. A motion for
extension of time to file the notice of appeal was due to be filed on September 8, 2021. See id.
R. 26.3. On September 1, 2021, appellant filed her notice of appeal. Although appellant filed a
notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file a
motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C); see also Hone v. Hanafin, 104
S.W.3d 884, 886–87 (Tex. 2003) (holding “a reasonable explanation” is any plausible statement
of circumstances indicating that failure to timely file was not deliberate or intentional but was the
result of inadvertence, mistake or mischance, and that “any conduct short of deliberate or
intentional noncompliance qualifies as inadvertence, mistake or mischance”) (citation ommitted).

        It is therefore ORDERED that appellant file, within seven days from the date of this
order, a response presenting a reasonable explanation for failing to file a notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court